Citation Nr: 9902301	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had verified active military service from 
August 1978 to March 1984.  

This matter comes before the Board of Veterans Appeals 
(Board) on remand from the United States Court of Veterans 
Appeals (Court).  The case was originally before the Board on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for schizophrenia.

In a decision dated October 22, 1997, the Board found that 
new and material evidence had not been submitted to reopen 
this claim.  The appellant appealed that decision to the 
Court.  In October 1998, the Secretary of Veterans Affairs 
(Secretary) filed an Unopposed Motion to Remand and to Stay 
Proceedings.  In an order dated October 8, 1998, the Court 
vacated the Boards decision and remanded the matter pursuant 
to 38 U.S.C. § 7252(a).  


REMAND

As detailed in the Secretarys Motion to Remand, the decision 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), overturned 
the test for new and material evidence formulated by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 174 (1991) and 
relied on by the Board in the October 1997 decision.  This 
case has been returned to the Board for consideration of the 
appellants claim based on the regulatory definition of new 
and material evidence.  See 38 C.F.R. § 3.156(a) (1998).

Additional development must be completed prior to further 
consideration of this claim.  The appellant testified that he 
was exposed to leaded fuel during service and that his 
psychiatrist in Dublin, Georgia, told him that lead exposure 
could cause mental illness.  He also indicated in his 
substantive appeal that Dara Vines, his psychiatrist at Grady 
Memorial Hospital, told him that his psychiatric disorder was 
service related.  The appellants sister testified that his 
doctor had also told her that his problem was service 
related.

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
appellant of the necessity to submit that evidence to 
complete his application for benefits.  See Graves v. Brown, 
8 Vet. App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 
69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is unknown 
whether any medical evidence to which reference is made above 
might reopen the appellants claim.  However, he should be 
informed of the need to obtain written statements from any 
medical professionals he maintains have told him that his 
schizophrenia is related to service.  It is his ultimate 
responsibility to submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  See also 38 U.S.C.A. § 5103(a) 
(West 1991).

Furthermore, the claims file shows that the appellant is 
receiving Social Security disability benefits.  He has not 
alleged that the medical and adjudication records relating to 
his Social Security disability benefits might contain 
information that would reopen his claim.  However, since this 
claim is being remanded for other reasons, the RO should 
request these records.  See Hayes v. Brown, 9 Vet. App. 67, 
74 (1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight). 

Therefore, this case is REMANDED for the following:

1.  Tell the appellant that he should 
obtain written statements from any 
physician that he maintains has told him 
that his schizophrenia is related to his 
military service, including his alleged 
lead exposure.  The medical rationale, as 
well as a discussion of the medical 
records on which the opinions are based, 
should be provided.  Provide the appellant 
an opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Request the appellants medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legislative 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West               
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  Thereafter, readjudicate the 
appellants claim, with consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, provide him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until he is so informed; however, he is free 
to submit additional evidence or argument to the RO on 
remand.  See Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information, and no inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
